Citation Nr: 1706111	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder bursitis and tendinitis with mild degenerative joint disease (DJD).  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right shoulder bursitis and tendinitis with mild DJD and service-connected degeneration in the posterior horn of the medial meniscus, right knee.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected right shoulder bursitis and tendinitis with mild DJD and/or service-connected degeneration in the posterior horn of the medial meniscus, right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for painful motion of the right knee. 

5.  Entitlement to a disability rating in excess of 20 percent for intrasubstance degeneration in the posterior horn of the medial meniscus, right knee. 

6.  Entitlement to a disability rating in excess of 20 percent for right shoulder bursitis and tendinitis with mild DJD. 

7.  Entitlement to a disability rating in excess of 10 percent for multiple lipoma. 

8.  Entitlement to a disability rating in excess of 10 percent for migraine headaches. 

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2004.  He served an additional period of service from April 1995 to August 1995, for which he received an "uncharacterized" discharge.  See 38 C.F.R. § 3.12(k) (2016).

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Records to be Obtained

The duty to assist obligates VA to obtain any records that may be pertinent to a veteran's claim for benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Board has identified several such records to be obtained.  

In January 2017, the Veteran's representative reported that the Veteran was in receipt of Social Security Administration (SSA) benefits, and included a copy of an April 2016 SSA Order wherein the Veteran was classified as disabled since April 22, 2009, in part due to degenerative changes of the cervical and lumbar spine. However, the Veteran's representative did not provide any additional records relating to the Veteran's claim for SSA benefits or his disability classification, nor does it appear that any such records have been requested or otherwise obtained. 38 C.F.R. § 3.159(c) (2) (2016). As these records may be relevant to the Veteran's claims and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

VA's duty to assist further includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c) (2) (2016). To that end, the Veteran has indicated ongoing and consistent treatment for his claimed disabilities at the San Juan VA Medical Center (VAMC). To date, the claims file includes VA treatment records spanning December 2004 to November 2012. As such, the RO must now undertake all reasonable efforts to obtain the Veteran's updated VA treatment records from December 2012 to the present. 


VA Examinations: Service Connection Claims

The Veteran is currently seeking entitlement to service connection for left shoulder, left knee, and back disabilities.  In this regard, the Veteran has proffered theories of both direct and secondary service connection as it relates to each claim.  See 38 C.F.R. § 3.310(a) (2016).  Initially, the Veteran asserted that his disabilities were secondary to his right shoulder then later he/his attorney contended that they were secondary to his lower extremity disability.  

Although the Veteran has undergone several VA examinations to date, only the August 2011 examiner addressed the etiology of the Veteran's claimed disabilities. In doing so, the examiner opined that it was less likely than not that the Veteran's claimed disabilities were secondary to his service-connected right shoulder disability.  However, the Board finds that this opinion is inadequate for the purpose of adjudicating the Veteran's claims. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  First, the examiner failed to address whether a direct causal nexus exists between the claimed disabilities and the Veteran's military service.  Further, the examiner did not address the full scope of the Veteran's secondary service-connection claims.  To that end, the examiner addressed the possible nexus between the claimed disabilities and the Veteran's service-connected right shoulder disability, but did not address any causal relationship to the Veteran's service-connected right knee disability, as well.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  Such nexus opinions have not been provided by any additional medical provider to date. See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c) (4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the Board finds that a remand of these three issues is now warranted such that the etiology of the Veteran's disabilities may be fully and properly addressed by a VA examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


VA Examinations: Increased Rating Claims

VA's duty to assist establishes the obligation to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Here, the Veteran's most recent VA examinations were conducted in August and November 2011, such that the accompanying examination reports are now more than 5 years old. Evidence submitted since that time, to include a January 2012 lay statement from the Veteran's wife and a January 2015 statement from his attorney, indicate a worsening of the service-connected disabilities.  As such, the Board finds that new VA examinations are warranted such that the current severity of the Veteran's disabilities may be properly assessed.

Additionally, the Board notes that subsequent to the August and November 2011 VA examinations, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary with regard to the Veteran's right knee claims.

TDIU Claim

Finally, the Board finds that it is unable to properly review the Veteran's TDIU claim at this time. Here, the Veteran has asserted that he is unable to obtain and maintain any form of substantially gainful employment due to the combined impact of his service-connected disabilities. As such, determination of the above issues will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, remand of the above claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain and associate with the record all VA treatment records for the Veteran from December 2012 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Thereafter, schedule the Veteran a VA examination to determine the etiology of his claimed left shoulder, left knee, and back disabilities.  The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner(s) must indicate the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disability began in service, was caused by service, or is otherwise related to service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disability was caused or aggravated by the Veteran's service-connected right shoulder disability?  

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability began in service, was caused by service, or is otherwise related to service?

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused or aggravated by the Veteran's service-connected right knee disability?  

e.  Is it at least as likely as not (50 percent probability or more) that the Veteran's back began in service, was caused by service, or is otherwise related to service?

f.  Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability was caused or aggravated by the Veteran's service-connected right knee disability?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a VA knee examination to assess the current nature and severity of his service-connected right knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating knee disabilities.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.	

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  Schedule the Veteran for a VA shoulder examination to assess the current nature and severity of his service-connected right shoulder disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating shoulder disabilities.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.	

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  Schedule the Veteran for a VA lipoma examination to assess the current nature and severity of his service-connected disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating lipomas.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

7.  Schedule the Veteran for a VA migraine examination to assess the current nature and severity of his service-connected disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating migraines.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

8.  Schedule the Veteran for an appropriate VA examination in conjunction with his TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

Determine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

9. Thereafter, the RO should readjudicate the issues on appeal, to include an increased rating for painful motion of the right knee.  If any of the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




